UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4665



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


COLEEN MILLICENT WILLIAMS, a/k/a Millie,

                                            Defendant - Appellant.


                             No. 04-4082



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GILBERT GOULBOURNE, a/k/a Carol Angel, a/k/a
Gail Chambers,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Greenville.     Margaret B. Seymour, G. Ross
Anderson, Jr., District Judges. (CR-03-231)


Submitted:   June 27, 2005                 Decided:   July 28, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.
Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville
South Carolina; Robert M. Sneed, FOSTER LAW FIRM, Greenville, South
Carolina, for Appellants. Jonathan S. Gasser, Acting United States
Attorney, Isaac Louis Johnson, Jr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Gilbert   Goulbourne   and   Coleen    Williams   appeal   their

convictions and sentences for conspiracy to distribute cocaine in

violation of 21 U.S.C. § 846 (2000), and possession with intent to

distribute cocaine in violation of 21 U.S.C. § 841 (2000).                 We

affirm their convictions, but we vacate their sentences and remand

for resentencing in light of United States v. Booker, 125 S. Ct.

738 (2005), and United States v. Hughes, 401 F.3d 540 (4th Cir.

2005).

             Goulbourne and Williams claim that the district court

improperly sentenced them when it imposed a sentence greater than

the maximum authorized by the facts found by the jury alone.

Because they failed to raise this claim below, we review it for

plain error.      Hughes, 401 F.3d at 547.             The jury convicted

Goulbourne and Williams of responsibility for 500 for or more grams

of cocaine for each count. At sentencing, the district court found

Williams accountable for 2,958.02 grams of cocaine, for a total

offense level of thirty pursuant to U.S. Sentencing Guidelines

Manual   §    2D1.1(c)(5)   (2002).1        The    court   held   Goulbourne


     1
      Williams’ presentence report assessed an offense level of 30
based on drug quantity, and added two points for her role in the
offense, for a total offense level of 32. During the sentencing
hearing, the district court stated that it would have assessed four
levels for her role in the offense, but instead would only assess
two levels based on the probation officer’s recommendation. When
the court pronounced sentence, however, it used a total offense
level of 30. There is no explanation in the transcript for this

                                    - 3 -
accountable for 2,975.06 grams of cocaine and 10.81 grams of

cocaine base, USSG § 2D1.1(c)(5), and assessed an additional four

offense levels for his role in the offense, USSG § 3B1.1(a), for a

total offense level of thirty-four.     Given their criminal history

category of I, the district court’s drug quantity factual finding

increased Williams’ sentencing range from 63-78 months to 97-121

months.   The drug quantity and role in the offense findings

increased Goulbourne’s sentencing range from 63-73 months to 151-

188 months.    Goulbourne’s 188 month sentence and Williams’ 121

month sentence thus exceeded the sentences that could have been

imposed based only on the facts found by the jury.         The district

court thus erred in basing their sentence on judge-found facts

under a mandatory guidelines regime, and the error was plain.2      Id.

at 547-48.     Because Goulbourne’s and Williams’ sentences were

longer than what could have been imposed based on the jury’s

verdict alone, the error affected their substantial rights, id. at

548, and we will notice the error,        id. at 555.        Therefore,

Goulbourne and Williams must be resentenced.

          Although   the   Sentencing   Guidelines   are    no   longer

mandatory, Booker makes clear that a sentencing court must still



discrepancy.
     2
      Just as we noted in Hughes, 401 F.3d at 545 n.4, “[w]e of
course offer no criticism of the district judge, who followed the
law and procedure in effect at the time” of Williams’ and
Goulbourne’s sentencing.

                               - 4 -
“consult    [the]       Guidelines     and    take    them   into     account    when

sentencing.”       125 S. Ct. at 767.           On remand, the district court

should first determine the appropriate sentencing range under the

Guidelines, making all the factual findings appropriate for that

determination.          See Hughes, 401 F.3d at 546.            The court should

consider    this    sentencing        range   along   with     the   other    factors

described   in     18    U.S.C.   §    3553(a)   (2000),     and     then    impose    a

sentence.     Id.       If that sentence falls outside the Guidelines

range, the court should explain its reasons for the departure as

required by 18 U.S.C. § 3553(c)(2) (2000).               Id.    The sentence must

be “within the statutorily prescribed range and . . . reasonable.”

Id. at 546-47.

            We affirm Goulbourne’s and Williams’ convictions.                         We

deny Goulbourne’s motion for leave to file a pro se supplemental

brief because the issue he seeks to raise in that brief was

adequately raised in his formal brief.                 In light of Booker and

Hughes, we vacate Goulbourne’s and Williams’ sentences and remand

for resentencing. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and oral argument would not aid the decisional

process.

                                                      AFFIRMED IN PART; VACATED
                                                           AND REMANDED IN PART




                                        - 5 -